Douglas, J.,
dissenting.
{¶ 24} The majority holds that there is no independent cause of action for wrongful discharge in Ohio based solely on the public policy embodied in the federal Family and Medical Leave Act. I respectfully dissent from the majority’s decision.
{¶ 25} I would instead hold that an at-will employee who is discharged or disciplined in violation of the public policy embodied in the federal Family and Medical Leave Act may maintain a common-law tort cause of action against the employer pursuant to Greeley v. Miami Valley Maintenance Contrs., Inc. (1990), 49 Ohio St.3d 228, 551 N.E.2d 981, and its progeny.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.
Michael Terrence Conway, for appellant.
Andrew S. Mcllvaine and Thomas E. Palecek, for appellee.
Gittes & Schulte and Frederick M. Gittes; Louis A. Jacobs; Law Offices of John S. Marshall and Joshua J. Morrow, urging reversal for amici curiae Ohio Employment Lawyers Association, Ohio Academy of Trial Lawyers, Ohio NOW Education & Legal Fund, and 9 to 5, National Association of Working Women.